Citation Nr: 0944477	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-35 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from July and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims of entitlement to increased 
ratings for his lumbar spine and left shoulder disabilities, 
and denied his claim of entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran's most recent VA examination took place in April 
2005.  The Veteran, through his representative, contends that 
his lumbar spine and left shoulder disabilities have worsened 
since the time of the last examination in April 2005.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his service-connected disabilities.  Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. 
App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. 
Reg. 43186 (1995).

With regard to the Veteran's claim of entitlement to TDIU, 
the Board finds that this claim is inextricably intertwined 
with the Veteran's pending claims for increased ratings for 
his lumbar spine and left shoulder disabilities.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the severity 
of his lumbar spine and left shoulder 
disabilities, including any associated 
neurological impairment.  The examiner 
should be provided with the Veteran's 
claims file.  Any opinion provided 
should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of the back.  

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected back disorder.  These 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  For example, the examiner 
should report the point in the range 
of motion when pain becomes apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address the 
Veteran's complaints of weakness and 
radiating pain in the lower 
extremities.  If a separate 
neurological examination is needed 
one should be scheduled.  

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and 
state the severity of the impairment 
of the nerve affected.

e) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

f)  Provide the range of motion of 
the left shoulder, expressed in 
degrees, as well as state whether 
there is any favorable or unfavorable 
ankylosis of the shoulder, or 
instability of the left shoulder.  

g)  State whether pain could 
significantly limit functional 
ability of the lumbar spine or left 
shoulder during flare-ups or when 
the joints are used repeatedly over 
a period of time.  That 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  In determining 
whether there is additional 
limitation of function with 
repetitive use, the examiner should 
specifically consider the statements 
of the Veteran regarding his 
functional capacity, and the 
frequency of flare ups.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service 
injury and instead relied on the 
service treatment records to provide 
a negative opinion).

(h)  Lastly, offer an opinion as to 
the extent that his left shoulder and 
lumbar spine disabilities impair his 
ability to work.

2.  Then, readjudicate the claims.  If 
action remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

